As filed with the Securities and Exchange Commission on February 28, 2013 Registration No. 333-152698 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CARVER BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3904174 (Stateor other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 75 West 125th Street, New York, New York 10027-4512 (718) 230-2900 (Address, including zip code, telephone number, including area code, of registrant’s principal executive offices) Carver Federal Savings Bank 401(k) Savings Plan (Full Title of the Plan) With copies of all correspondence to: Deborah C. Wright Larry M.F. Spaccasi, Esq. Chairman and Chief Executive Officer Luse Gorman Pomerenk& Schick, P.C. Carver Bancorp, Inc. 5335 Wisconsin Avenue, N.W., Suite 780 75 West 125th Street Washington, D.C. 20015 New York, New York 10027-4512 (202) 274-2000 (212) 360-8820 (202) 362-2902 Facsimile (212) 426-6213 Facsimile (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer  Non-accelerated filer [ ] Smaller reporting company x (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-8 filed on August 1, 2008 (the “Registration Statement”), File No. 333-152698, which originally registered an indeterminate amount of participation interests to be offered or sold pursuant to the Carver Federal Savings Bank 401(k) Savings Plan (the “Plan”).This Post-Effective Amendment is filed to deregister all participation interests originally registered under the Registration Statement and to terminate the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on this 27th day of February, 2013. CARVER BANCORP, INC. By: /s/ Deborah C. Wright Deborah C. Wright Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Position Date By: /s/ Deborah C. Wright Chairman and Chief Executive Officer (Principal Executive Officer) February 27, 2013 Deborah C. Wright By: /s/ David L. Toner Senior Vice President, Controller and Acting Chief Financial Officer (Principal Financial Officer and Controller) February 27, 2013 David L. Toner By: /s/ Dr. Samuel J. Daniel Director February 27, 2013 Dr. Samuel J. Daniel By: /s/ Robert Holland, Jr. Director February 27, 2013 Robert Holland, Jr. By: /s/ Pazel G. Jackson, Jr. Director February 27, 2013 Pazel G. Jackson, Jr. By: /s/ Janet L. Rolle Director February 27, 2013 JaJanet L. Rollè By: /s/ Robert R. Tarter Director February 27, 2013 Robert R. Tarter By: /s/ Susan H. Tohbe Director February 27, 2013 Susan H. Tohbe
